Citation Nr: 1644459	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  11-14 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1946 to January 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In October 2016, the Veteran testified before the undersigned via a Board video conference hearing.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts in his statements and hearing testimony that he injured his neck in service when he slipped and fell backwards on a flight of stairs.  His service treatment records include a May 1947 record containing his report that he fell down some stairs in his barracks and hurt his back.  He went on to report that he did not tell anyone and returned to duty.  He also reported that two weeks later his back began hurting and he underwent x-rays in November 1946.  He said he was told at in November 1946 that he had a sprain and was put on light duty.  Findings in May 1947 revealed a normal neck.  The Veteran was diagnosed in May 1947 as having sacro-iliac sprain.  VA orthopedic and neurologic examinations performed in August 1950 are negative for cervical complaints or findings.  

Postservice treatment records first document cervical problems in December 1996.  This is consistent with a March 1997 VA outpatient treatment record from the neurology clinic which shows that the Veteran complained of neck pain with radiculopathy to the left shoulder, the left forearm, and the 4th and 5th fingers since December 1996.  However, the Veteran has also asserted that he has experienced cervical symptoms, to include pain and radiculopathy, since the inservice fall on the stairs.  He has been variously diagnosed after service as having cervical degenerative joint disease, cervical radiculopathy, stenosis caused by disc bulges from C3-C7, and severe bilateral left carpal and cubital tunnel syndrome.  

Pertinent law and regulations require that VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, in light of the Veteran's inservice fall and his assertions of experiencing cervical symptomatology ever since, he should be afforded a VA examination that specifically addresses his cervical disability.  See Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  While he was afforded a VA examination for his back in March 2011 and was diagnosed as having cervical strain and lumbar strain with severe neural foraminal stenosis and radiculopathy, it is unclear from the examiner's etiological opinion whether he was referring to both the Veteran's cervical and lumbar spine disabilities or just his lumbar spine disability.  In this regard, the examiner opined that it is at least as likely as not that the Veteran's "current back condition" is related to his back injury in service.  The RO subsequently granted service connection for lumbar strain with neural foraminal stenosis L4-3 and L4-5 (previously sacroiliac strain back condition/back condition) in April 2011.  In light of this uncertainty and the facts of this case, the Veteran should be afforded a VA examination that specifically addresses the nature and etiology of his claimed cervical spine disability.  38 U.S.C.A. § 5103A(d). 

Lastly, the most recent VA treatment records on file are dated in January 2016.  In light of this remand and to ensure a more complete record, an attempt should be made to update the VA treatment records with any outstanding records from January 2016 to present.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records regarding the Veteran's cervical spine disability from January 2016 to present and associate all records received with the Veteran's electronic claims file; document any negative response received.

2.  Schedule the Veteran for a VA neurological examination to determine the nature, extent, and etiology of his cervical spine disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer the following opinion:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a cervical spine disability that was caused or aggravated by his active duty service.  The Veteran's documented report in May 1947 of sustaining a back injury on some stairs should be considered.

A complete rationale for all opinions must be provided. 

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




